UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1797



MARTA GEZAHEGN TABOR,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-925-267)


Submitted:   January 31, 2007            Decided:   February 21, 2007


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner.          Rod J.
Rosenstein, United States Attorney, James A. Frederick, Assistant
United States Attorney, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marta Gezahegn Tabor, a native and citizen of Ethiopia,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order dismissing her appeal from the immigration judge’s order

denying her applications for asylum, withholding of removal and

withholding under the Convention Against Torture (“CAT”).                 Tabor

claims the evidence supports her applications for relief.              We deny

the petition for review.

            The Immigration and Naturalization Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                 8 U.S.C.

§ 1158(a) (2000).    The INA defines a refugee as a person unwilling

or unable to return to her native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.”     8 U.S.C. § 1101(a)(42)(A) (2000).            An applicant can

establish refugee status based on past persecution in her native

country on account of a protected ground. 8 C.F.R. § 1208.13(b)(1)

(2006). Without regard to past persecution, an alien can establish

a   well-founded    fear     of   persecution   on    a   protected    ground.

Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).

            An   applicant     has   the   burden    of   demonstrating    her

eligibility for asylum.       8 C.F.R. § 1208.13(a) (2006); Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                      A

determination regarding eligibility for asylum is affirmed if


                                     - 2 -
supported by substantial evidence on the record considered as a

whole.   INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                    This

court will reverse the Board “only if the evidence presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”             Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (internal quotation marks and citations

omitted).

             We   find       the   immigration   judge’s   adverse   credibility

finding to be supported by the record.               Therefore, the evidence

does   not   compel      a    different   result   with    respect   to   Tabor’s

applications for asylum and withholding from removal.                We further

find no evidence supporting Tabor’s application for relief under

the Convention Against Torture.            Accordingly, we deny the petition

for review.       We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                         - 3 -